                      UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF NORTH CAROLINA

DEMOCRACY NORTH CAROLINA, et al.,

        Plaintiffs,
              v.

THE NORTH CAROLINA STATE BOARD OF                  Civil Action
ELECTIONS, et al.,                                 No. 20-cv-00457

        Defendants,
                                                   DEFENDANT-INTERVENORS’
and                                                RESPONSE TO PLAINTIFFS’
                                                   MOTION TO ENFORCE ORDER
PHILIP E. BERGER, in his official
capacity as President Pro Tempore of
the North Carolina Senate, et al.,

        Defendant-Intervenors.


       Defendant-Intervenors      Philip     E.    Berger,   in    his   official

capacity as President Pro Tempore of the North Carolina Senate,

and Timothy K. Moore, in his official capacity as speaker of the

North        Carolina    House    of       Representatives         (“Legislative

Defendants”), respectfully submit this response to Plaintiffs’

Motion to Enforce Order Granting in Part Preliminary Injunction,

Or, In the Alternative, Motion for Clarification, and to Expedite

Consideration of Same (Doc. 147) addressing the four questions set

forth in the Court’s October 1, 2020 Order (Doc. 149).

  I.      Question 1

       The    Supreme   Court,   invoking    its    decision      in   Purcell   v.

Gonzalez, 549 U.S. 1 (2006) (per curiam) “has repeatedly emphasized

that lower federal courts should ordinarily not alter the election
                                       1



      Case 1:20-cv-00457-WO-JLW Document 150 Filed 10/02/20 Page 1 of 13
rules on the eve of an election.” Republican Nat’l Comm. v.

Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (per curiam).

That is because “practical considerations sometimes require courts

to allow elections to proceed despite pending legal challenges.”

Riley v. Kennedy, 553 U.S. 406, 426 (2008). For example, “[c]ourt

orders affecting elections, especially conflicting orders, can

themselves result in voter confusion and consequent incentive to

remain away from the polls,” a risk that will increase “[a]s an

election draws closer.” Purcell, 549 U.S. at 4–5.

     Plaintiffs’ motion, submitted at the eleventh-hour, violates

these principles. See Crookston v. Johnson, 841 F.3d 396, 398 (6th

Cir. 2016) (explaining that, under Purcell, “courts will generally

decline to grant an injunction to alter a State’s established

election    procedures”    on       the    eve    of   an    election,   which   is

“especially    true   when      a    plaintiff      has     unreasonably   delayed

bringing his claim”). The Court issued its Memorandum Opinion and

Order prohibiting and enjoining the North Carolina State Board of

Elections   (“NCSBE”)     “from      the       disallowance    or   rejection,   or

permitting the disallowance or rejection, of absentee ballots

without due process as to those ballots with a material error that

is subject to remediation” on August 4, 2020. Democracy N.C. v.

N.C. State Bd. of Elections, No. 20-cv-457, 2020 WL 4484063, at

*64 (M.D.N.C. Aug. 4, 2020). In response, seventeen days later on

August 21, the NCSBE issued the original Numbered Memo 2020-19 to

                                           2



   Case 1:20-cv-00457-WO-JLW Document 150 Filed 10/02/20 Page 2 of 13
“direct[]       the   procedure     county        boards    must     use    to       address

deficiencies in absentee ballots.” N.C. State Bd. of Elections,

Numbered Memo 2020-19 at 1, Doc. 148-3 (Aug. 21, 2020) (“August

Memo”). The August Memo explained that deficiencies that required

an absentee ballot to be spoiled, and that could not “be cured by

affidavit, because the missing information comes from someone

other than the voter,” included if a witness did not print her

name, if a witness did not print her address, if a witness did not

sign the ballot, and if a witness signed the ballot on the wrong

line. Id. at 2. The NCSBE directed county boards that if they

received a ballot with one of these deficiencies, they were to

“spoil    the    ballot   and   reissue       a    ballot    along    with       a    notice

explaining the county board[’s] action.” Id.

        The August Memo remained in effect for 32 days until September

22, when the NCSBE, without further prompting from this Court,

issued    a     revised   Numbered    Memo        2020-19.    N.C.     State         Bd.    of

Elections, Numbered Memo 2020-19, Doc. 143-1 (revised Sept. 22,

2020)    (“September      Memo”).    Contrary        to     the    August    Memo,         the

September Memo changed course and now explained that the same

witness requirement deficiencies that required an absentee ballot

to be spoiled pursuant to the August Memo could be cured “by

sending the voter a certification” pursuant to the September Memo.

Id. at 2. Eight days later, at the eleventh-hour on September 30,

2020, Plaintiffs submitted their motion. Consequently, as of the

                                          3



   Case 1:20-cv-00457-WO-JLW Document 150 Filed 10/02/20 Page 3 of 13
date of Plaintiffs’ motion, the August Memo had been in force and

publicly available for 40 days, and the September Memo for 8 days.

     Changing       the   election   rules     once   again—after   voting   has

already started, a paltry 13 days before in-person early voting

begins,   and   a    mere   32   days   from    election   day—will   engender

substantial confusion among both voters and election officials,

thereby violating Purcell. See, e.g., Tex. All. for Retired Ams.

v. Hughs, No. 20-40643, 2020 WL 5816887, at *1 (5th Cir. Sept. 30,

2020) (per curiam) (staying a district court order, on Purcell

grounds, that changed election laws eighteen days before early

voting was set to begin). “Time and time again over the past

several years, the Supreme Court has stayed lower court orders

that change election rules on the eve of an election.” Id.; see,

e.g., North Carolina v. League of Women Voters of N.C., 574 U.S.

927 (2014) (staying a lower court order that changed election laws

thirty-three days before the election); Husted v. Ohio State Conf.

of the NAACP, 573 U.S. 988 (2014) (staying a lower court order

that changed election laws sixty days before the election); Veasey

v. Perry, 135 S. Ct. 9 (2014) (denying application to vacate court

of appeals’ stay of district court injunction that changed election

laws on eve of election); Purcell, 549 U.S. 1 (staying a lower

court order changing election laws twenty-nine days before the

election).



                                        4



   Case 1:20-cv-00457-WO-JLW Document 150 Filed 10/02/20 Page 4 of 13
       To     date,    North    Carolina     voters   have    requested   1,116,696

absentee ballots and cast 319,209 absentee ballots, 1 ballots that

require a witness signature on their face. County boards have been,

at one point or another, required to spoil absentee ballots with

witness requirement deficiencies, see August Memo at 2–3, send

voters who submitted absentee ballots with witness requirement

deficiencies cure affidavits, see September Memo at 2–4, and hold

absentee ballots with witness requirement deficiencies in limbo

pending further guidance, see N.C. State Bd. of Elections, Numbered

Memo       2020-27    (Oct.    1,   2020),   https://bit.ly/34ipnnN       (attached

hereto as Ex. 1). The Purcell principle counsels strongly against

judicial intervention at this late hour. The NCSBE has itself

admitted       that    altering     the   election    rules   this   close   to   the

election would create considerable administrative burdens, confuse

poll workers and local election officials, and engender disparate

treatment of voters in the ongoing election. See Reply Br. of the

State Bd. Defs.–Appellants at 3, Doc. 103, N.C. State Conf. of the

NAACP v. Raymond, No. 20-1092 (4th Cir. July 27, 2020) (“[A]t this

point in time, changes to the current [absentee voting] process

would run a substantial risk of confusion and disparate treatment

of voters for this election cycle. Thus, any mandate that the Court

issues reversing the injunction should be given effect only after



       Absentee Data, N.C. STATE BD. OF ELECTIONS (Oct. 2, 2020), available
       1

at https://bit.ly/33SKzAw.

                                             5



    Case 1:20-cv-00457-WO-JLW Document 150 Filed 10/02/20 Page 5 of 13
the current election cycle.”); id. at 4 (“The proximity to the

election . . . make[s] it practically impossible for the State

Board to fairly and effectively administer the November 2020

elections under the [challenged election law], particularly in

light of the significant administrative and voter-outreach efforts

that would be required to do so.”); id. at 22–30 (discussing the

difficulty of changing election procedures in close proximity to

the    election   and   acknowledging     that   late-stage   changes   “may

engender increased confusion among voters and poll workers,” id.

at 29); cf. Pls.’ Opp’n to Legislative Defendants’ Motion at 19–

21, Holmes v. Moore, No. 18 CVS 15292 (N.C. Super. Ct. July 24,

2020) (arguing that changing the election rules “less than six

weeks before early voting begins on September 4” would “leav[e]

insufficient time for voter education[] [and] pollworker training”

and cause “voter confusion”) (attached hereto as Ex. 2). And these

statements were made back in July.

  II.     Question 2

       At minimum, this Court should restrain the NCSBE from relying

on this Court’s August 4 Memorandum Opinion and Order to issue the

September Memo. Again, this Court ordered the NCSBE to “implement

a law or rule which provides a voter with notice and an opportunity

to be heard before an absentee ballot with a material error subject

to remediation is disallowed or rejected.” Democracy N.C., 2020 WL

4484063, at *64. The NCSBE complied with the Court’s order by

                                      6



      Case 1:20-cv-00457-WO-JLW Document 150 Filed 10/02/20 Page 6 of 13
issuing the August Memo, which set forth “the procedure county

boards must use to address deficiencies in absentee ballots.”

August Memo at 1.

     But the NCSBE then went one step further. “[U]nder the guise

of compliance with this [C]ourt’s order,” it issued the September

Memo, which “may be reasonably interpreted to eliminate the one-

witness requirement.” Order, Doc. 145 at 3 (Sept. 30, 2020). But

the Court’s order provides no basis for the September Memo. Indeed,

this Court has explained that it “does not find [the September

Memo] consistent” with the Court’s August 4 order, id., because it

“did not include any finding that an absent witness signature was

or is a curable defect,” id. at 6. Accordingly, to the extent that

the NSCBE is erroneously using the Court’s August 4 order as

justification for the September Memo, this Court should restrain

the NCSBE from doing so and clarify that the August 4 order does

not countenance eliminating the witness requirement. See Cobell v.

Norton, 355 F. Supp. 2d 531, 533, 541–42 (D.D.C. 2005) (admonishing

defendant for using court’s order to justify actions that went

well beyond its scope).

  III. Question 3

     To determine what constitutes a “curable” defect, this Court

need look no further than the NCSBE’s own definition in the August

Memo. A curable deficiency is one that requires information or

action by the voter, such as the voter failing to sign the voter

                                   7



   Case 1:20-cv-00457-WO-JLW Document 150 Filed 10/02/20 Page 7 of 13
certification or signing the voter certification in the wrong

place. August Memo at 2. By contrast, an uncurable deficiency is

one that requires missing information “from someone other than the

voter,” such as a witness failing to sign the absentee ballot or

failing to print their name and address, or situations in which an

absentee ballot arrives at the county board office with an unsealed

envelope or an envelope that appears to have been opened and

resealed. Id.

     Whatever definition of “curable defect” this Court adopts,

however, it must not cover missing witness signatures. The General

Assembly has determined that, for the November 2020 election, all

absentee ballots must be witnessed by one person who is at least

18 years old. Bipartisan Elections Act of 2020, 2020 N.C. Sess.

Laws 2020-17 (“HB1169”) § 1.(a). Allowing a voter to “cure” a

missing witness signature in any way other than spoiling the

deficient ballot and issuing a new one would serve as an end-run

around this requirement. The NCSBE’s Executive Director herself

has acknowledged this fact, testifying under oath in this Court

that an absentee ballot with “no witness signature” could not be

cured and therefore that election officials would have to “spoil

that particular ballot” and require the voter to vote a new one.

Doc. 113 at 122. This Court, too, has made clear that the findings

in its August 4 order “did not include any finding that an absent



                                   8



   Case 1:20-cv-00457-WO-JLW Document 150 Filed 10/02/20 Page 8 of 13
witness signature was or is a curable defect.” Order, Doc. 145 at

6.

       The guidance the NCSBE provided to county boards of elections

in the August Memo was entirely sufficient to address all curable

defects. The August Memo instructed election officials when review

for deficiencies was to occur, what deficiencies qualified as

curable with an affidavit, how and when voters were to be contacted

regarding deficiencies, how and when the cure affidavit was to be

received, and the process for a voter to contest the disapproval

of her deficient ballot at the county canvass. August Memo at 2–

4. Nothing changed after the NCSBE issued the August Memo to

justify substantially broadening the scope of the cure process in

the September Memo.

     IV.    Question 4

       The September Memo, interpreted according to its plain and

most       natural   reading,   unambiguously   eliminates    the   witness

requirement for the November 2020 election, allowing for the

transmogrification of an entirely unwitnessed (and hence invalid)

ballot into a lawful, compliant ballot. It does so by explaining

that an absentee ballot entirely devoid of witness information may

be cured with a certification from the voter. September Memo at 2–

4. But all that certification requires is that the voter merely

affirm that she “voted and returned [her] absentee ballot for the

November 3, 2020 general election and that [she] ha[s] not voted

                                      9



      Case 1:20-cv-00457-WO-JLW Document 150 Filed 10/02/20 Page 9 of 13
and will not vote more than one ballot in this election.” Id. at

7. In addition to failing to require an actual witness signature

on the absentee ballot, the certification does not require voters

to affirm that they had their ballots witnessed in the first place

or even attempted to follow this important aspect of the law.

Consequently, the September Memo vitiates HB1169 § 1.(a).

     Accordingly, Legislative Defendants submit that the Court

should order the NCSBE to return to the guidance contained in its

August Memo—the status quo that was in effect prior to absentee

ballots being sent out on September 4—which conforms with the

General Assembly’s duly enacted witness requirement and implements

the Court’s August 4 order. This would be faithful to Purcell and

ensure that there is an operative cure process in place for all

voters during the November 2020 election. As it currently stands,

the NCSBE has ordered all county boards “that receive an executed

absentee   container-return     envelope   with    a   missing   witness

signature [to] take no action as to that envelope.” Numbered Memo

2020-27. This is depriving voters with uncurable deficiencies with

the witness certification from being notified of those defects and

having an opportunity to submit a new ballot.



Dated: October 2, 2020               Respectfully submitted,

/s/ Nicole J. Moss                   /s/ David H. Thompson
COOPER & KIRK, PLLC                  COOPER & KIRK, PLLC
                                     David H. Thompson

                                   10



   Case 1:20-cv-00457-WO-JLW Document 150 Filed 10/02/20 Page 10 of 13
Nicole J. Moss (State Bar No.       Peter A. Patterson
31958)                              1523 New Hampshire Avenue, NW
1523 New Hampshire Avenue, NW       Washington, D.C. 20036
Washington, D.C. 20036              (202) 220-9600
(202) 220-9600                      dthompson@cooperkirk.com
nmoss@cooperkirk.com                Counsel for Defendant-
Local Civil Rule 83.1 Counsel       Intervenors
for Defendant-Intervenors




                                  11



  Case 1:20-cv-00457-WO-JLW Document 150 Filed 10/02/20 Page 11 of 13
                         CERTIFICATE OF WORD COUNT

      Pursuant to Local Rule 7.3(d)(1), the undersigned counsel

hereby certifies that the foregoing Response to Plaintiffs’ Motion

to   Enforce    Order,    including   body,   headings,   and   footnotes,

contains 2,203 words as measured by Microsoft Word.

                                         /s/ Nicole J. Moss
                                         Nicole J. Moss




     Case 1:20-cv-00457-WO-JLW Document 150 Filed 10/02/20 Page 12 of 13
                       CERTIFICATE OF SERVICE

     The undersigned counsel hereby certifies that on the 2nd day

of October, 2020, she electronically filed the foregoing Response

to Plaintiffs’ Motion to Enforce Order with the Clerk of the Court

using the CM/ECF system, which will send notification of such to

all counsel of record in this matter.



                                       /s/ Nicole J. Moss
                                       Nicole J. Moss




   Case 1:20-cv-00457-WO-JLW Document 150 Filed 10/02/20 Page 13 of 13
